Morse, J.
The causes alleged for a bill of divorce in this case are habitual drunkenness and extreme cruelty. A decree was granted in the court below.
It is not claimed by complainant that defendant was ever cruel or even abusive to him when she was sober, and he testifies that when not under the influence of liquor she was a model wife and housekeeper. This is also shown by every witness in the case. It may be, as stated by the counsel for complainant in their brief and argument, that the personal appearance of the defendant, while in the court below, was that of a confirmed drunk*151ard; that she carried the marks of such dissipation upon her face; and that such appearance had something to do with the decision of the circuit judge who granted the decree. But she does not appear in this Court, and we have no evidence before us in the record to substantiate this statement as to her appearance. We have carefully examined the evidence, and from such examination we are not prepared to find this woman .an habitual drunkard, and to put her away from her husband on that account.
The parties to this suit were married October 6, 1868, and have ever since, until the filing of this bill, lived together. The husband had but little, if anything, at the time of the marriage. He has been faithful and energetic in business, and has prospered. His wife has been equally industrious with him. She has been frugal in the home-keeping, of which she has always had full and undisputed control. Hp to the very time of the filing of this bill, the husband has had such unlimited confidence in her prudence and economy that he, each week, has handed over to her a stated allowance, increasing it as he prospered in business, leaving the expenditure of such allowance entirely to her own judgment.
There is no doubt but that at times the defendant has drank more than she ought to, and there is testimony tending to show that on a few occasions she has been, in late years, so much under the influence of liquor or beer as to become noticeable on that account. But she is by no means shown to be an habitual drunkard. The evidence of her intoxication comes almost entirely from her husband and his relatives, while neavly all her neighbors, who were intimate with her, some of them living next door to her, never saw her under the influence of liquor, and did not know that she drank at all. During all the time she managed her household- affairs neatly and *152in order, much, of the time without any help, save two nieces, who were young girls living with her out of her and her husband's bounty. The husband himself is addicted to the moderate use of stimulants. He testifies that he takes a glass of whisky every evening before supper, and that he has beer sent to his house by the ease. He further testifies that from September, 1888, until April, 1889, his wife did not drink a drop. During nearly all this time he kept beer in the house, a constant temptation to her. It cannot be that he would have done this if he had considered her a confirmed drunkard beyond any hope of permanent reform, unless he wished to prevent such reform. It shows that he had confidence in her ability to abstain from drinking, or that he did not think she would drink enough to be of detriment to her. His bill was filed May 15, 1889, soon after his wife had passed, for over six months, a life of total abstinence, with liquor constantly in the house, and in use by him at his meals in her presence.
Occasional intoxication is not habitual drunkenness in a woman any more than it is in a man. The defendant denies that she was ever intoxicated, and explains each specific charge of drunkenness brought against her. She admits that she has drank beer, and occasionally wine, and, at one or two times, a little whisky. She claims that one glass of beer affects her so that her husband notices it by the appearance of her eyes; but according to all the testimony she is neither a steady nor confirmed user of intoxicating stimulants. She seems to love her husband dearly, and since the bill was filed has implored him to return to her and stop the proceedings, promising that, if the drinking of even a glass of beer offends him, she will forever abstain from it. He says that when she is sober his “home is heaven." We think no divorce ought to be granted. It seems that there is good reason *153to belive that, if the husband shall return and do his full duty towards this woman, both of them can be again happy in their marital relations. If she has acquired a taste for liquor which it will cost her a struggle to conquer, he ought to be willing to drop his glass of whisky before supper, and to keep beer away from his home. The strong man ought to relinquish the gratification of the same appetite for drink that he asks the weak woman to give up. There should be mutual forbearances and mutual sacrifices. Under all the circumstances of this case, we must refuse a divorce.
The decree of the court below will be reversed, and complainant’s bill dismissed, with costs, and a solicitor’s fee of $100.
Champlin, C. J., Cahill and Grant, JJ„ concurred. Long, J., did not sit.